DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
101 rejection has been withdrawn.

Arguments regarding 103 rejections are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9-12, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0182818 A1 to Buehler .
Regarding claim 1, Buehler discloses a commodity monitoring device comprising:
At least one memory configured to store instructions (paragraph 86-87); and
At least one processor configured to execute the instructions to (paragraphs 86 and 87)
Wherein the at least one memory is configured to store images of an immediate predetermined time duration of a commodity group area set on a commodity shelf (video storage 150, paragraph 48 video is capable of indicating high quantity removed from a shelf)
Wherein the at least one process is configured to:
1) detect removal of a commodity in a quantity from the commodity group area, (paragraph 34 scans video metadata for patterns that match a set of predefined rules, producing alerts, [0039] The rules/metadata storage module 150 stores metadata captured from the video surveillance system 105 and the external sensor networks 110 as well as rules against which the metadata is compared to determine if alerts should be triggered., paragraph 48  As an example, a rule can test for a behavior indicative of theft by comparing a person's behavior around particular products with RFID data indicating that a high quantity of one of these products is removed from a shelf within a short period of time.); and
2) output, to an output destination device, change detection information include time-series data of the commodity group area (paragraph 69 video shoplifter) 


1) acquire a first image of the commodity group area, and compare the first image with a second image of the commodity group area which is a past image of the immediate predetermined time duration stored in the at least one memory
2) the detected removal of quantity being based on a proportion of an area corresponding to a difference between the first image and the second image of the commodity group area is equal to or greater than a threshold value
3) the outputted time series data being from a point in time at which the removal has been detected to a predetermined past point in time among images stored in the at least one memory, in case where the removal has been detected.

However Kundu discloses alerts comprising videos of suspicious activity (paragraph 51). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Buehler by providing a video of a suspected shoplifter and not a photo. The video of the incident would necessarily capture a period starting before the incident through the completion of the incident. The motivation for the combination is to combat fraudulent activity (paragraph 20).

Buehler as modified still fails to disclose:
1) acquire a first image of the commodity group area, and compare the first image with a second image of the commodity group area which is a past image of the immediate predetermined time duration stored in the at least one memory


However Fuhr discloses:
1) acquire a first image of the commodity group area, and compare the first image with a second image of the commodity group area which is a past image of the immediate predetermined time duration stored in the at least one memory (column 9 7-27 The comparison is accomplished by isolating at least two images of an area being monitored, each of the images capturing the same location but at a different period of time, and determining if there are differences in the two images)
2) the detected removal of quantity being based on a proportion of an area corresponding to a difference between the first image and the second image of the commodity group area is equal to or greater than a threshold value (column 9 28-36, fig. 5 506). 

It would have been obvious to one of ordinary skill in the art to combine these teachings with those of Buehler as modified by using image comparison to detect a removal of items. The motivation for the combination is to ensure nothing out of the ordinary is occurring in monitored locations (column 1 40-45).


claim 2, Buehler fails to disclose and Kundu further discloses: acquiring sales information indicating sales history of the commodity after the removal has been detected, and output change detection information including sales information to the output destination device (fig. 1 transaction data includes sales history and video data sent to transaction monitor, see also paragraph 21). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Buehler as modified by sending transaction data and suspicious video data to a security worker. The motivation for the combination is to combat fraudulent activity (paragraph 20).

Regarding claim 3, Buehler as modified above with respect to claim 2 discloses all the subject matter of the claimed invention except that there being a specific sequence to the output of the change detection and sales information output. However rearrangement of parts is considered obvious to one of ordinary skill in the art. See MPEP 2144.04(VI)(C). Thus it would have been obvious to one of ordinary skill in the art that sales information and event information could be displayed in any sequence or at the same time.

Regarding claim 4, Buehler as modified discloses wherein at least the processor is configured to acquire sales information registered in a sales information management device within a predetermined time after the removal has been detected (paragraph 65 event setup links the suspected shoplifting activity to a checkout procedure; those events have associated time thresholds).

claim 5, Buehler as modified discloses where sales information is not acquired from a sales management device within a predetermined time after a removal has been detected, output the change detection information not including the sales information to the output destination (paragraph 65 event setup links the suspected shoplifting activity to a checkout procedure; those events have associated time thresholds).

Claims 9-12 are rejected for the same reasons as claim 1, and see fig. 1 regarding display of the output device.

Claim 17 is rejected for the same reason as claim 4 but applied to claim 3.
Claim 18 is rejected for the same reason as claim 5 but applied to claim 17.

Claims 6-8, 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buehler in view of Kundu and Fuhr as applied to claim 1/9 above, and further in view of U.S. Patent Application Publication No. 2016/0210829 A1 to Uchida.
Regarding claim 6, Buehler as modified fails to disclose the additional subject matter of claim 6. 
However Kundu further discloses recognizing suspicious actions based on past images of the commodity group area before a removal has been detecting (paragraph 53, 73, 99). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Buehler by using references images to identify suspicious activity. The motivation for the combination is to combat fraudulent activity (paragraph 20).


Regarding claim 7, rejection as per claim 6 above discloses all the subject matter except the sequence of outputting the change detection and information relating to the person. However rearrangement of parts is considered obvious to one of ordinary skill in the art. See MPEP 2144.04(VI)(C). Thus it would have been obvious to one of ordinary that the inforamtion could be displayed in any sequence or at the same time.

Regarding claim 8, Buehler as modified discloses based on the information related to the person who removed the commodity (as modified by Uchida), determine whether the person passed the commodity through a predetermined checkout area (Buehler paragraph 65 event setup links the suspected shoplifting activity to a checkout procedure), and in case of having determined that the commodity was not passed through the checkout area (paragraph 65 event setup links the suspected shoplifting activity to a checkout procedure), output information related to the output destination device (as modified by Uchida alerts include facial recognition information).

Claims 19-21 are rejected for the same reasons as claims 6/7, but applied to claims 2-4.

Claims 22-24 are rejected for the same reasons as claim 8, but applied to claims 19-21.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687